OPINIÓN DISIDENTE DE LOS -SUES.
JUECES PRESIDENTE HERNANDEZ Y ASOCIADO ALDREY.
Por las razones consignadas en nuestra opinión disidente al resolver recurso de apelación interpuesto en el mismo caso de García v. The Humacao Fruit Company, 23 D. P. R. 250, y cuyas razones damos aquí por reproducidas, disentimos de la opinión de la mayoría de esta corte al decidir en el día de hoy, 24 de julio de 1917, el presente recurso de apelación en el mismo caso de García v. The Humacao Fruit Company, pues entendemos que tanto la Corte de Distrito de Humacao como esta Corte Suprema carecen de jurisdicción para resolver el caso por sus méritos.